DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recites the limitation “a liquid channel constituted of a space that has, on the other end of the rotating body on an axis of the rotating shaft, a passage opening through which the liquid supplied from the liquid inlet opening passes, and that has , in the interior of the rotating body.” This is unclear as “the other end side of the rotating body” has no antecedent basis. It is assumed to refer to an opposite end side of the rotating body of the one end side referred to earlier. The way this limitation is worded seems to state that there is a liquid channel which is a space that has a passage opening for the liquid from the liquid inlet opening, the passage opening is on the other end side of the rotating body on an axis of the rotating shaft. There also appears to be an extra space between “has ,” in the claim.
Claim 3 recites the limitation “an area of a cross section of the liquid channel perpendicular to the rotating shaft” in page 4. It is unclear if this is referring to “the cross section of the liquid channel perpendicular to the rotating shaft” of claim 1 or a different cross section. It is also unclear if the cross section of the channel perpendicular to the rotating shaft is the same as the cross section of the channel perpendicular to the channel direction.
Claim 4 recites the limitation "the outside" in pages 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what outside is referring to.
Claim 5 recites the limitation "the first rotating body," “the second rotating body,” “the passage opening” in pages 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites “15% of a dimension of a diameter of a base.” It is unclear if this is referring to 15% of the diameter of the base or 15% of some other dimension of the diameter. The same applies to the limitation “3% of the dimension of the diameter of the base” in the claim.
Claim 7 recites “an interspace channel constituted of an interspace formed between the rotating body and the casing in a region closer to the one end side of the rotating body in the direction of the axis of the rotating shaft than the connecting hole is.” This is unclear as to where exactly this interspace is. It is interpreted to mean that the interspace channel is formed between the rotating body and the casing. The interspace is formed in a region that is closer to the one end side of the rotating body (the one that is connected to the rotational shaft) than the connecting hole is, along the direction of an axis of the rotating shaft.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitch (US5156586).
Claims 1 and 14: Fitch teaches in figures 1-2 a dispersing/defoaming device comprising (abstract teaches separator for separating components of a mixture): a casing having at least a liquid inlet opening that is an inlet for a liquid (housing 32 has an inlet for components at the top 22);  	a rotating body that is accommodated in the casing and pivotably attached to a rotating shaft from one end side of the rotating body (Column 4 lines 19-25 teaches this. The rotating body is separation container 42, top member 44, flowing directing member 50, bottom member 48, and sleeve 60. The rotating shaft is tube 20 and it is connected at the end closest to the top by inlet 22.);  	a liquid channel constituted of a space that has, on the other end side of the rotating body on an axis of the rotating shaft, a passage opening through which the liquid supplied from the liquid inlet opening passes, and that has, in the interior of the rotating body, a segment that is extended radially around the rotating shaft toward an outer side in a direction perpendicular to the rotating shaft as it goes from the other end side of the rotating body toward the one end side of the rotating body in a direction of the axis of the rotating shaft and in which a shape of a cross section perpendicular to the rotating shaft is annular (This other end would be the end further down the tube 20 away from the top end. The liquid channel would be by reference 76 and 80, showing a channel away from the end of the rotating body attached to the rotating shaft. There is a passage opening 26 that is connected to the inlet 22 for. Inside the rotating body 42, there is an area that extends around the shaft tube 20. Figure 2 is directed to as an example of what the inside of figure 1 can look like, and it can be seen that the liquid channel by reference 76 and 80 are a space that extends radially around the shaft 20. The segment extends outward perpendicular to the shaft direction as it hits apron 54 and would have an annular cross section as seen by reference 80 in figure 1.); and  	at least one connecting hole provided in the rotating body configured to connect the liquid channel with the exterior of the rotating body on a downstream side of the liquid channel (Figure 1 further shows that there is an outlet 72 going to the exterior of the rotating body in 66 or 71. Either of these is downstream of the liquid channel to direct the fluid out of rotating body 42.).
Claim 2: Fitch teaches the rotating body, the liquid channel, and the connecting hole together constitute a pump (This does not seem to actually add any structure to the invention, rather is seems to state that the three parts make up a pump. The prior art already teaches this as it has an inlet 22, separation chamber in 42, and outlet 72. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.).
Claim 3: Fitch teaches an area of a cross section of the liquid channel perpendicular to the rotating shaft, or an area of a cross section of the liquid channel perpendicular to a channel direction of the liquid channel increases toward a downstream of the liquid channel (It can be seen in annotated figure 1 of Fitch below, that there is a portion where the channel starts to increase cross section wise as it goes downstream).  

    PNG
    media_image1.png
    125
    136
    media_image1.png
    Greyscale
Figure 1: figure 1 of Fitch
Claim 4: Fitch teaches in figure 1 wherein the rotating body includes a first rotating body and a second rotating body that are rotatable around the rotating shaft in an integrated manner (First rotating body is 42 and second rotating body is 50, they are integrated to rotate around the shaft 20);  	the first rotating body has a hollow space having an end open to the outside (42 has a hollow inside and has an open end at 66, 70, 71, and 72 that leads outside);  	the second rotating body is disposed in the hollow space (50 is disposed inside 42);  	the passage opening is formed by an opening of the hollow space (Opening of the hollow space would be anywhere inside 42, in this cause the hole 26 would meet this limitation.); and  	the liquid channel is constituted of a space formed between an outer circumferential surface of the second rotating body and an inner circumferential surface of the first rotating body (The liquid channel therefore can be seen as the area by reference 76 and 80, and that is defined by the inner circumferential surface of the first body 42 and the outer circumferential surface of the second rotating body 50).  
Claim 5: Fitch teaches in annotated figure 1 below the first rotating body is formed in a hollow cylindrical generally circular truncated cone shape (see reference number 1 of the figure below), is provided with an opening provided in a base of the cylindrical generally circular truncated cone shape having a smaller diameter (see reference number 2), and is provided with at least one 4 hole that penetrates through a circumferential wall having the cylindrical generally circular truncated cone shape; the second rotating body is formed in a generally circular truncated cone shape or a circular cone shape; the passage opening is formed by the opening; the connecting hole is formed by the hole; and the liquid channel has a cylindrical circular truncated cone-shaped space extending toward the one end side of the rotating body in the direction of the axis of the rotating shaft.hole that penetrates through a circumferential wall having the cylindrical generally circular truncated cone shape (see reference number 3, this shows a hole through the truncated cone shape);  	the second rotating body is formed in a generally circular truncated cone shape or a circular cone shape (see 50 in figure 1);  	the passage opening is formed by the opening (see opening by reference number 2);  	the connecting hole is formed by the hole (71 connects to 72); and  	the liquid channel has a cylindrical circular truncated cone-shaped space extending toward the one end side of the rotating body in the direction of the axis of the rotating shaft (see reference number 4).

    PNG
    media_image2.png
    761
    651
    media_image2.png
    Greyscale
Figure 2: annotated figure 1 of Fitch
Claim 7: Fitch teaches an interspace channel constituted of an interspace formed between the rotating body and the casing in a region closer to the one end side of the rotating body in the direction of the axis of the rotating shaft than the connecting hole is, wherein the casing has a first liquid discharge opening provided downstream of an outlet opening of the interspace channel in a direction along the interspace channel (It is interpreted to mean that the interspace channel is formed between the rotating body and the casing. The interspace is formed in a region that is closer to the one end side of the rotating body than the connecting hole is, along the direction of an axis of the rotating shaft. Figure 4 teaches this interspace 70 that is between the rotating body 42 and the casing 32. This area is close to the end connected to the rotational body than the connecting hole 72. There is a liquid discharge opening 72 downstream the interspace channel 70.).
Claim 8: Fitch teaches wherein the casing has a second liquid discharge opening provided upstream of an inlet opening of the interspace channel (Figure 4 shows an opening 62 which leads to a discharge end 24. This is upstream of the interspace inlet by reference 106.).
Claim 9: Fitch teaches the interspace channel includes a segment in which a channel width becomes narrower as approaching to the outlet opening of the interspace channel in the direction along the interspace channel (Figure 4 shows that within the space by reference 70, the space gets smaller as it approaches the outlet 72).
Claim 13: Fitch teaches a divider that extends in a channel width direction of the liquid channel within the liquid channel (see reference 64 in figure 1 that extends outwards, which is in a direction of the width of the liquid channel).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitch.
Claim 6: Fitch does not explicitly teach a dimension of a width of an inlet of the cylindrical circular truncated cone-shaped space in a direction orthogonal to the inner circumferential surface of the first rotating body or the outer circumferential surface of the second rotating body is smaller than or equal to approximately 15% of a dimension of a diameter of a base of the first rotating body having a larger diameter, and a dimension of a width of an outlet of the cylindrical circular truncated cone-shaped space in the direction orthogonal to the inner circumferential surface of the first rotating body or the outer circumferential surface of the second rotating body is larger than or equal to approximately 3% of the dimension of the diameter of the base of the first rotating body having the larger diameter.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal size for the width dimensions. Absent a proper showing of criticality or unexpected results, the width is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide better flow and separation. MPEP 2144.05.
Claim 11: Fitch does not explicitly teach the channel width of the interspace channel is in a range of 0.05 to 10 mm. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal size for the interspace channel, such as from 0.05-10mm, as the size of the interspace channel would depend on the overall size of the device, including the casing and the rotational body and shaft. 
Claim 12: Fitch teaches a rotating part configured to rotate the rotating body via the rotating shaft (column 4 lines 19-25 teaches that a pulley 40 connected by a belt to a motor or other motive means is what provides the rotation to tube 20.)
Fitch does not explicitly teach the rotating part rotates the rotating body at a circumferential velocity in a range of 1 to 200 m/s. Fitch does teach in column 6 lines 33-38 that rotational speed is variable and needed to achieve specific particle size/density separation.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal rotation speed such as 1 to 200 m/s as absent a proper showing of criticality or unexpected results, the rotation speed is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide desired separation. MPEP 2144.05.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Fitch does not teach the interspace channel includes a segment in which projections and depressions are formed on surfaces that constitute the interspace channel. Figures 1-6 just show a space between the casing 32 and rotational body 42. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        05/12/2022